Citation Nr: 0818981	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  02-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, claimed as the residual of an in-service knee 
injury.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a January 2002 rating decision in which 
the RO denied service connection for a bilateral knee 
condition. The veteran filed a notice of disagreement (NOD) 
in regard to these issues in February 2002, and the RO issued 
a statement of the case (SOC) in July 2002.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2002.

In November 2003, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In March 2004, the Board remanded the  matter on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing the requested actions to the extent possible, 
the AMC continued the denial of the claim (as reflected in 
the August 2005 supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.

In a November 2005 decision, the Board denied service 
connection for a bilateral knee disability, claimed as the 
residual of an in-service knee injury.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2007 single- 
judge memorandum decision, the Court vacated the Board's 
decision and remanded the claim on appeal to the determined 
that because the Board failed to provide an adequate 
statement of reasons and bases explaining why the appellant 
was not entitled to a VA examination the Board's November 
2005 decision would be vacated and remanded for 
readjudication consistent with the Court's decision.

In May 2008, the undersigned Veterans Law Judge (VLJ) of the 
Board granted a motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2007) and 38 C.F.R. § 20.900(c) (2007).

The  Board points out that, at the time of the rating 
decision on appeal, and throughout much of the pendency of 
this appeal, the veteran was represented by the American 
Legion, a veteran's service organization.  However, from 
April 2006 to January 2008, and since April 2008, the veteran 
has been represented by a private attorney; the Board 
recognizes the change in representation.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

In view of points raised in the Court's decision, and the 
Board's review of the record, additional RO action on the 
claim on appeal is warranted.  

As indicated above, in the March 2007 Memorandum Decision, 
the Court noted that the record contained a reference to 
recurrent knee pain in the veteran's separation examination, 
which the Court indicated was evidence of a possible in-
service injury, and medical evidence of a current knee 
disability.  In addition, the veteran testified that he 
injured his knees in service and that he had suffered from 
knee problems from that time, matters on which he is 
competent to render an opinion.  However, the Board concluded 
that the duty to assist did not require a medical examination 
because there was no competent medical nexus evidence 
relating his current knee disabilities to service.  

The Court found that the Board's discussion of the duty to 
assist was inadequate because the Board rejected the 
veteran's lay evidence suggesting a medical nexus without 
assessing its credibility or probative value.  See Caluza v. 
Brown, 7Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table) (holding that the Board is required to 
provide reasons for its rejection of any material evidence 
favorable to the veteran).  Furthermore, the Court pointed 
out that pursuant to McLendon v. Nicholson, 20 Vet. App. 79 
(2006),  the third prong of 38 C.F.R. § 3.159 (c)(4)(i), 
which requires that the evidence of record "indicates["] 
that "the claimed disability or symptoms may be associated 
with the established event," establishes " a low threshold 
for determining when the Secretary is required to furnish a 
medical examination.  20 Vet. App. at 83.  The Court noted 
that the veteran, through his attorney, contends that VA 
breached its duty to assist by failing to provide an 
etiological medical opinion with regard to his knees and that 
a remand is warranted.  In this regard, the veteran contends 
that his testimony of in-service falls and injuries to his 
knees during parachute jumps in service ("off the tower", 
see the November 2003 Board hearing transcript) coupled with 
his separation examination showing a history of recurrent 
right knee pain, and his statements of continuity of 
symptomatology serves to trigger VA's duty to provide an 
examination.  Duenas v. Principi, 18 Vet. App. 512 (2004).   

Therefore, the Board finds that, consistent with the Court's 
Memorandum Decision, a remand of this matter for the RO to 
afford the veteran a VA medical examination and to obtain a 
medical nexus opinion-based on full consideration of all 
pertinent evidence-is warranted to fulfill VA's duty to 
assist.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2007).

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination of his knees, by an appropriate 
physician, to obtain the medical information needed to 
resolve the claim on appeal.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may result in denial of the claim (as the 
original claim for service connection  will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. Id.  If the veteran fails to 
report to the  scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should afford the veteran another opportunity to 
present information and/or evidence pertinent to his claim 
for service connection for a bilateral knee disability on 
appeal.  The RO should, explain to the veteran that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date-as appropriate.

The Board notes that service treatment records currently in 
the claims file show no knee disabilities or injuries; 
however, January 1953 medical and March 1953 dental records 
reflect that the veteran was assigned to CO T 53rd Airborne 
Infantry Regiment and his DD Form 214 reveals that he was 
awarded the Combat Infantryman Badge.  The Board also notes 
that in October 2001, the RO requested all medical/dental, 
SGO records, and sick/morning reports for Breckenridge, 
Kentucky from December 1952 to February 1953 for remarks 
pertaining to the left and right knee.  However, in December 
2001, the NPRC replied that all available service medical 
records and/or SGOS were mailed.  Therefore, no additional 
search will be required on remand.  See 38 C.F.R. § 
3.159(c)(2).   However, the RO must provide the veteran with 
notice under 38 C.F.R. § 3.159(e) that these records are not 
available and explain the efforts VA took to obtain these 
records.  Additionally, the veteran should be informed that 
he should submit any copies in his possession as well as any 
alternative sources of evidence that might support his claim.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, signed authorization, 
to enable it to obtain any additional 
evidence pertaining to the claim for 
service connection on appeal. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's notice should inform him that 
appropriate requests were made to locate 
any outstanding service treatment 
records, to include SGOs, sick call, and 
morning reports that pertained to the 
veteran's left and right knee and that no 
records were found; inform him that if he 
has any copies of these treatment records 
he should submit them; and provide notice 
that he may submit alternative forms of 
evidence in lieu of these records to 
support his claim, including lay 
testimony.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the knees, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, should be 
accomplished  (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report)  and all clinical findings should 
be reported in detail. 

The physician should specifically 
identify all disability/ies affecting 
each knee.  With respect to each 
diagnosed knee disability, the physician 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that  such disability is the 
result of disease or injury incurred in 
or aggravated during the veteran's 
military service, to include alleged 
falls during basic training.  

In rendering the requested opinion, the 
RO should specifically consider pertinent 
complaints noted in service records, and 
the veteran's assertions of continuing 
symptomatology since service.  If 
arthritis is found, the examiner should 
indicate whether arthritis had its onset 
within one year of the veteran's 
discharge from service.  

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the  
conclusions reached, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a bilateral knee 
disability in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

